Swift, Ch. J.
The letting of a carriage on Sunday, on the ground of necessity or charity, is not prohibited by the statute. If then a man acts honestly on such principle, and really believes that the case of necessity or charity exists, he is not criminal. It is true, a man may be deceived and imposed upon by falsehood, and misrepresentation ; yet if he verily believes that the case exists, and acts on that ground, it is as much a deed of charity in him, if the fact does not exist, as if it does. It is a letting of the carriage as a matter of charity. Unless this construction be adopted, a man may be convicted of a crime, when he had no intent to violate the law, and when his object was to perform a deed of charity conformable to law. This would oppugn the maxim that a criminal intent is essential to constitute a crime.
It is true, on this construction, attempts may be made to evade the statute: but in all cases it will be a question of fact to the jury whether the party acted under a serious impression of the truth of the representation made to him. If there be any appearance of collusion, any management to elude the statute, then the excuse ought not to avail ; and by the exercise of a proper discretion, the violation of this law may commonly be prevented. But on a different construction, all works of charity would be prevented. If a man is bound to prove not only that he believed it to be an act of charity, but that the facts existed, otherwise he should be liable to be, punished ; there would be very great danger in performing the charity which the statute does not prohibit.
The court, then, in charging the jury that the facts constituting the act of charity must be proved to have existed, committed an error. They should have directed the jury, if they found that the defendant had reasonable ground to *505believe from the representation made to him that the case of charity existed, and that he honestly acted under the impression of that belief, they ought to find him not guilty.
I am of opinion there is error in the judgment of the county court.
In this opinion Trumbull, Edmond, Smith, Brainard, Baldwin, Goddard and Hosmer, Js. concurred.
Gould, J.
In expounding penal statutes, it is an established rule, that the construction must be strict, as against the defendant, but liberal, in his favour. Recourse may, therefore, be had to the spirit, or reason, of the law, for the purpose of exempting from its operation, one, who is within the letter of it ; but this, generally speaking, cannot be done, in order to bring within the penalty, one, who is not within the letter. Hence it results, as a general proposition, to which there have been but very few exceptions, that no man can be subjected to the penalty of a statute, unless he is within both the letter and spirit of it.
Now, that the defendant would not have been within the spirit, or reason, of the statute, upon the supposition, that he actually believed a case of necessity, or charity, to exist, seems obviously to follow, from that fundamental principle, as well of criminal law, as of natural justice, that, to render any act criminal, the intention with which it is done, must be so; or, in other words, the will must concur with the act. (4 Bloc. Com. 20—4.) Upon this principle, it is, that idiots, lunatics, and infants under a certain age, are, in judgment of law, incapable of any offence whatever. Hence, also, ignorance, or mistake, in point of fact, (for ignorance of law, I admit, cannot be averred.) is, in all cases of supposed offence, a sufficient excuse. Thus, to use the words of Sir W. Blackstone, “ If a man, intending to kill a thief, or house-breaker, in his own house, by mistake, kills one of his own family ; this is no criminal action.” (4 Com. 27.)
When, indeed, a civil remedy is sought, for a forcible injury, the intention of the defendant is not regarded, except for the purpose of enhancing, or mitigating, damages. For, in this case, the end, proposed by the law, is not the punishment ot an offender ; but the mere reparation of a private loss, or injury, to which the plaintiff has been subjected by *506the act of the defendant: And it is deemed just and reasonable, independently of any question of intent, that he by whose act a civil injury has been occasioned, should ultimately sustain the loss, which has accrued, rather than another. Raym. 468. If, therefore, in attempting to defend myself against an unlawful assault, in front, I accidentally strike, and injure an innocent person, behind me ; I am clearly answerable for the injury, in a civil action of trespass. Raym. 468. 2 Black. Rep. 896. But it is equally clear, that I cannot be subjected criminaliter: For, actus non facit reum, nisi mens sit rea. Raym. ub. sup.
From this well know principle of criminal law, viewed in connexion with the rule for construing penal statutes, already mentioned, it seems impossible to maintain, that the direction of the county court to the jury was correct. The legislature has not, even by the rule of literal construction, made it penal, of course, for an owner, or driver, of a carriage, to let or lend it, to be used on Sunday. The offence, created by the statute, consists in his allowing any person to travel in his carriage, on that day, “ except from necessity, or charity ;" that is, except for the purpose, or with a view, of contributing to the relief of necessity, or to some office of charity. If, then, the defendant let his carriage, with this view, as must have been the case, if he did it, (as he claims that he did,) in consequence of his believing the representations made to him ; he appears to me to be clearly within the reason of the exception. The instances in which a man, with the most innocent intentions, might, by a contrary construction, be punished under a law, which he wished most scrupulously to obey, are so numerous and obvious, that it is wholly unnecessary to suppose cases, by way of example. If those, who travelled in the carriage, deceived the defendant, and had no such excuse, as the law allows ; they are, doubtless, guilty of an offence, and punishable for it. But, upon this supposition, the defendant, so far as he contributed to the crime, was but an involuntary instrument.
The objection, that this construction will facilitate evasions of the statute, is not, I think, very well founded, even in point of fact. The danger of collusion will always be known to the triers ; and the probability of it, in any supposable instance, will be open to discussion. But, at any *507rate, considerations of this kind ought never to influence a court where, as in the present case, a construction, dictated by them, would manifestly contravene the spirit of the law, as well as the universal, immutable principles of justice.
I am of opinion, that the judgment of the county court ought to be reversed.
Judgment to be reversed.